       Case 7:20-cv-00214-MHH-JHE Document 4 Filed 06/02/20 Page 1 of 1                           FILED
                                                                                         2020 Jun-02 AM 10:28
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

 EVELYN JEAN JOHNSON,                          )
                                               )
        Petitioner,                            )
                                               )
 v.                                            )   Case No.: 7:20-cv-00214-MHH-JHE
                                               )
 PATRICIA V. BRADLEY,                          )
                                               )
        Respondent.                            )

                               MEMORANDUM OPINION

       On May 7, 2020, the magistrate judge entered a report in which he recommended that the

Court dismiss Ms. Johnson’s habeas petition without prejudice for failure to prosecute. No

objections have been filed. Based on its review of the record, the Court adopts the report and

accepts the magistrate judge’s recommendation. By separate order, the Court will dismiss this

action without prejudice.

       DONE and ORDERED this June 2, 2020.


                                        _________________________________
                                        MADELINE HUGHES HAIKALA
                                        UNITED STATES DISTRICT JUDGE
